  4:19-cv-03056-JMG-CRZ Doc # 39 Filed: 07/14/20 Page 1 of 1 - Page ID # 506




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

THOMAS W. MLNARIK,

                     Plaintiff,                          4:19CV3056

        vs.
                                                           ORDER
COUNTY OF SARPY, a Nebraska
Political Subdivision;

                     Defendant.


        IT IS ORDERED that the motion to withdraw filed by Attorney Thomas J.
Freeman, as counsel of record for Defendant County of Sarpy, (Filing No. 38), is
granted, and Thomas J. Freeman shall no longer receive electronic notice in this
case.


        The Clerk shall enter the appearance of Brandy R. Johnson as counsel for
Defendant County of Sarpy.



        Dated this 14th day of July, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
